IN THE DISTRICT COURT OF APPEAL
                                 FIRST DISTRICT, STATE OF FLORIDA

CHRIS LEONARD THORNES,

      Appellant,
                                 CASE NO. 1D14-4431
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Andy Thomas, Public Defender, and Pamela D. Presnell, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Criminal Bureau
Chief, Criminal Appeals, Tallahassee, for Appellee.




         ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      We previously affirmed Appellant’s sentence for aggravated assault and

possession of firearm by a convicted felon based on our en banc decision in

Walton v. State, 106 So. 3d 522 (Fla. 1st DCA 2013), which held that mandatory
minimums under the 10-20-Life statute must be imposed consecutively regardless

of whether the defendant possessed or discharged a firearm. However, the Florida

Supreme Court quashed our decision in this case and remanded for reconsideration

in light of its decisions in Walton v. State, 208 So. 3d 60 (Fla. 2016) (Walton II),

and Williams v. State, 186 So. 3d 989 (Fla. 2016). See Thornes v. State, 42 Fla. L.

Weekly S680 (Fla. May 26, 2017).

       In Williams, the Court held that “consecutive sentencing of mandatory

minimum imprisonment terms for multiple firearm offenses is impermissible if the

offenses arose from the same criminal episode and a firearm was merely possessed

but not discharged.” 186 So. 3d at 993; accord Walton II, 208 So. 3d at 64. But,

the Court also held that “[i]f . . . multiple firearm offenses are committed

contemporaneously, during which time multiple victims are shot at, then

consecutive sentencing is permissible but not mandatory.” Williams, 186 So. 3d at

993.

       Williams did not directly address whether or not consecutive mandatory

minimum sentences were permissible where, as here, the defendant only shot at

one victim but was convicted of multiple firearm offenses arising out of the same

criminal episode.* However, in Burns v. State, this court read Williams to permit


*
 Appellant was charged with separate counts of aggravated assault for shooting at
two victims, but the jury only found him guilty of one of the aggravated assault
counts.
                                         2
the trial court to impose consecutive sentences in these circumstances. 212 So. 3d
546, 546 (Fla. 1st DCA 2017) (“As Burns discharged a firearm striking a single

victim and as both offenses arose out of a single criminal episode, consecutive

sentences were permissible but not required.”); see also Wilson v. State, 2017 WL
1653435 (Fla. 1st DCA May 2, 2017).

      Accordingly, based on Williams, we vacate Appellant’s sentence because

the trial court believed based on our prior precedent that it was required to impose

consecutive mandatory minimum sentences, and based on Burns, we remand for

the trial court to exercise its discretion in deciding whether to impose concurrent or

consecutive mandatory minimum sentences. Also, as we did in Burns, we certify

conflict with Torres-Rios v. State, 205 So. 3d 883 (Fla. 5th DCA 2016) (holding

that concurrent sentences must be imposed under section 775.087(2) where a

single shot is fired at only one person during a single criminal episode).

      Sentence VACATED and REMANDED with directions.

WOLF, WETHERELL, and BILBREY, JJ., CONCUR




                                          3